ORDER
The South Carolina Bar has furnished the attached list of lawyers (including those holding a limited certifícate to practice law) who have failed to pay their license fees for 2016. Pursuant to Rule 419(d)(1), SCACR, these lawyers are hereby suspended from the practice of law. They shall surrender their certifícate of admission to practice law to the Clerk of this Court by March 24, 2016.
Any petition for reinstatement must be made in the manner specified by Rule 419(e), SCACR. Additionally, if they have not verified their information in the Attorney Information System, they shall do so prior to seeking reinstatement.
These lawyers are warned that any continuation of the practice of law in this State after being suspended by this order is the unauthorized practice of law, and will subject them to disciplinary action under Rule 418, SCACR, and could result in a finding of criminal or civil contempt by this Court. Further, any lawyer who is aware of any violation of this suspension shall report the matter to the Office of Disciplinary Counsel. Rule 8.3, Rules of Professional Conduct for Lawyers, Rule 407, SCACR.
/s/Costa M. Pleicones, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/John Cannon Few, J.
*456ATTACHMENT
Members Who Have Not Paid 2016 License Pees
April Amanda Arrásate 151 Talcott Notch Rd. Farmington, CT 06032
Brandon Ashley Barr 947 Hawthorne Bridge Ct. Charlotte, NC 28204
Diane Arlene Blackburn 444 Orchard Avenue, Apt 7 Bellevue, PA 15202
Dalton O. Blake, Jr. 7196 Sharp Reef #2 Pensacola, FL 32507
George Harry Bobotis Bell Carrington & Price, LLC 870 Cleveland St, Suite IB Greenville, SC 29601
Nora Helman Budman Bodker, Ramsey Andrews, Winograd & Wildstein, P.C. One Securities Centre 3490 Piedmont Road NE, Ste 1400 Atlanta, GA 30305
Stacy Linette Bye 3314 N 36th Terrace St. Joseph, MO 64506
Miranda Patterson Caldwell 1734 Northgate Lane Rock Hill, SC 29732
William C. Cleveland III Womble Carlyle Sandridge & Rice, LLP 62 Lenwood Blvd. Charleston, SC 29401
Mary Ann Crocker Rappahannock Westminster-Canterbury 1 Colley Avenue Norfolk, VA 23510
Sandra Landin Darby PO Box 10807 1430 N. Howe St. *457Southport, NC 28461
Michael Jordan Denning 47 Broad Cove Woods Rd. Yarmouth, ME 04096
C. Shawn Dryer C. Shawn Dryer, Attorney-at-Law PO Box 165 Beaver, PA 15009
Susan Moulton Evans 4245 Caldwell Mill Rd. Mountain Brook, AL 35243
Brittany Lauren Fleming 5022 Bell Drive Smyrna, GA 30080
Edward Earl Gilbert 6600 Rivers Avenue, Apt. 304 North Charleston, SC 29406
Benjamin David Goldstein Simmons Law Firm, LLC 455 Market St., Suite 1150 San Francisco, CA 94105
Frank David Graham 6326 St. Andrews Rd. Columbia, SC 29212
Jacqueline G. Grau Alorica, Inc. 7171 Mercy Road, Suite 250 Omaha, NE 68106
Wilson Green IV 811 W. Yale Street Orlando, FL 32804
J. Michael Harley GrowthPhases, LLC PO Box 207 Barrington, IL 60011-0207
James M. Herring 165 Governors Harbour Hilton Head Island, SC 29926
Walter M. Hudson *458U.S. Army, JAG Corps 8105 Constellation Blvd Tampa, FL 33621
Megan Clark Johnson 6 Chadbourne Lane Simpsonville, SC 29681
David L. Johnston, Jr. Brooks, Harmin & Johnston, LLC PO Box 67 Anniston, AL 36202
Wayne Q. Justesen, Jr. PO Box 678 Greenwood, SC 29648
Farah Khakee 10 Janet Terrace Irvington, NY 10533
Jonathan Brent Kiker Kiker Law Firm PO Box 5303 Hilton Head Island, SC 29938
Linda S. Lombard 63 Rebellion Road Charleston, SC 29407
Dion Lyons U.S. Army, JAG Corps 4365 Miners Creek Road Lithonia, GA 30038
Adam Nicholas Marinelli BoltNagi, PC Royal Dane Mall, Suite 21 St. Thomas, VI 00802
Dawn Mary Maruna AgFirst Farm Credit Bank 7100 Ridge Blvd. Brooklyn, NY 11209
Pamela Parker Meyers 1006 Longwood Dr. Woodstock, GA 30189
Delandra Mae Navarro *459Delandra M. Navarro, Esquire LLC 9 Newburg Ave., Suite 100 Catonsville, MD 21228
Gregory M. Palmer Palmer & Wood 747 Thomas Street Ste. 1000 Grand Rapids, MI 49503
Bruce Harris Perry 212 Ridge Hill Rd. Mechanicsburg, PA 17050
Anthony H. Randall Dennis, Shaw, Drennan & Pack, LLC PO Box 1105 Fort Mill, SC 29716-1105
Ernest R. Reeves Jr. 128 Collums Road Chapel Hill, NC 27514
Mark Posten Reineke 922 Waterswood Dr. Nashville, TN 37220-1117
Paul Brian Rollins University of Georgia School of Law 142 Vintage Drive Chapel Hill, NC 27516
Steven Salcedo Law Offices of Steven Salcedo, LLC 150 East Ponce De Leon Avenue, Suite 225 Decatur, GA 30030-2543
Donna R. Taylor Columbia St. Mary’s 2229 N. 70th St. Wauwatosa, WI 53213
Jessica Elizabeth Thurbee Stewart Title Guaranty Co. 808 Eden Way North, Ste. 100 Chesapeake, VA 23320
David English Turnipseed Turnipseed & Brannon Law Firm PO Box 1904 *460Spartanburg, SC 29304
John E. Vick Jr. Chevron Services Co. 1215 Van Burén St. Houston, TX 77019
Victoria Grayken Wellstead BI-LO, LLC BILO Holdings 5050 Edgewood Court Jacksonville, FL 32254
Robert M. White PO Box 10132 Greenville, SC 29603
Amanda Schlager Wick U.S. Attorney’s Office 6341 Washington Avenue University City, MO 63130
Melissa R. Yarbrough 3965 Fouts Dr. Cumming, GA 30028